Name: Council Regulation (EC) No 885/2004 of 26 April 2004 adapting Regulation (EC) No 2003/2003 of the European Parliament and of the Council, Council Regulations (EC) No 1334/2000, (EC) No 2157/2001, (EC) No 152/2002, (EC) No 1499/2002, (EC) No 1500/2003 and (EC) No 1798/2003, Decisions No 1719/1999/EC, No 1720/1999/EC, No 253/2000/EC, No 508/2000/EC, No 1031/2000/EC, No 163/2001/EC, No 2235/2002/EC and No 291/2003/EC of the European Parliament and of the Council, and Council Decisions 1999/382/EC, 2000/821/EC, 2003/17/EC and 2003/893/EC in the fields of free movement of goods, company law, agriculture, taxation, education and training, culture and audiovisual policy and external relations, by reason of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia
 Type: Regulation
 Subject Matter: economic structure;  European construction;  international trade;  taxation;  culture and religion;  education;  business organisation
 Date Published: nan

 1.5.2004 EN Official Journal of the European Union L 168/1 COUNCIL REGULATION (EC) No 885/2004 of 26 April 2004 adapting Regulation (EC) No 2003/2003 of the European Parliament and of the Council, Council Regulations (EC) No 1334/2000, (EC) No 2157/2001, (EC) No 152/2002, (EC) No 1499/2002, (EC) No 1500/2003 and (EC) No 1798/2003, Decisions No 1719/1999/EC, No 1720/1999/EC, No 253/2000/EC, No 508/2000/EC, No 1031/2000/EC, No 163/2001/EC, No 2235/2002/EC and No 291/2003/EC of the European Parliament and of the Council, and Council Decisions 1999/382/EC, 2000/821/EC, 2003/17/EC and 2003/893/EC in the fields of free movement of goods, company law, agriculture, taxation, education and training, culture and audiovisual policy and external relations, by reason of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to the Treaty on the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the European Union (1) (hereinafter referred to as the Treaty of Accession), and in particular Article 2(3) thereof, Having regard to the Act concerning the conditions of accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic and the adjustments to the Treaties on which the European Union is founded (2) (hereinafter referred to as the Act of Accession), and in particular Article 57 thereof, Having regard to the proposal from the Commission, Whereas: (1) For certain acts which remain valid beyond 1 May 2004 and require adaptation by reason of accession, the necessary adaptations were not provided for in the Act of Accession, or were provided for but need further adaptation. All these adaptations need to be adopted before accession so as to be applicable as from accession. (2) Pursuant to Article 57(2) of the Act of Accession, such adaptations are to be adopted by the Council in all cases where the Council alone or jointly with the European Parliament adopted the original act. (3) Regulation (EC) No 2003/2003 (3) of the European Parliament and of the Council, Council Regulations (EC) No 1334/2000 (4), (EC) No 2157/2001 (5), (EC) No 152/2002 (6), (EC) No 1499/2002 (7), (EC) No 1500/2003 (8) and (EC) No 1798/2003 (9), Decisions No 1719/1999/EC (10), No 1720/1999/EC (11), No 253/2000/EC (12), No 508/2000/EC (13), No 1031/2000/EC (14), No 163/2001/EC (15), No 2235/2002/EC (16) and No 291/2003/EC (17) of the European Parliament and of the Council, and Council Decisions 1999/382/EC (18), 2000/821/EC (19), 2003/17/EC (20) and 2003/893/EC (21) should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulations (EC) No 2003/2003, (EC) No 1334/2000, (EC) No 2157/2001, (EC) No 152/2002, (EC) No 1499/2002, (EC) No 1500/2003, and (EC) No 1798/2003 and Decisions No 1719/1999/EC, No 1720/1999/EC, No 253/2000/EC, No 508/2000/EC, No 1031/2000/EC, No 163/2001/EC, No 2235/2002/EC, No 291/2003/EC, 1999/382/EC, 2000/821/EC, 2003/17/EC and 2003/893/EC are amended as set out in the Annex of this Regulation. Article 2 This Regulation shall enter into force only subject to and on the date of the entry into force of the Treaty of Accession. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 April 2004. For the Council B. COWEN The President (1) OJ L 236, 23.9.2003, p. 17. (2) OJ L 236, 23.9.2003, p. 33. (3) OJ L 304, 21.11.2003, p. 1. (4) OJ L 159, 30.6.2000, p. 1. Regulation as last amended by Regulation (EC) No 149/2003 (OJ L 30, 5.2.2003, p. 1). (5) OJ L 294, 10.11.2001, p. 1. (6) OJ L 25, 29.1.2002, p. 1. Regulation as amended by the 2003 Act of Accession. (7) OJ L 227, 23.8.2002, p. 1. Regulation as amended by Regulation (EC) No 1445/2003 (OJ L 206, 15.8.2003, p. 1). (8) OJ L 216, 28.8.2003, p. 1. (9) OJ L 264, 15.10.2003, p. 1. (10) OJ L 203, 3.8.1999, p. 1. Decision as amended by Decision No 2046/2002/EC (OJ L 316, 20.11.2002, p. 4). (11) OJ L 203, 3.8.1999, p. 9. Decision as amended by Decision No 2045/2002/EC (OJ L 316, 20.11.2002, p. 1). (12) OJ L 28, 3.2.2000, p. 1. Decision as amended by Decision No 451/2003/EC (OJ L 69, 13.3.2003, p. 6). (13) OJ L 63, 10.3.2000, p. 1. (14) OJ L 117, 18.5.2000, p. 1. (15) OJ L 26, 27.1.2001, p. 1. (16) OJ L 341, 17.12.2002, p. 1. (17) OJ L 43, 18.2.2003, p. 1. (18) OJ L 146, 11.6.1999, p. 33. Decision as amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). (19) OJ L 336, 30.12.2000, p. 82. (20) OJ L 8, 14.1.2003, p. 10. Decision as amended by Decision 2003/403/EC (OJ L 141, 7.6.2003, p. 23). (21) OJ L 333, 20.12.2003, p. 84. ANNEX I. FREE MOVEMENT OF GOODS A. FERTILISERS Regulation (EC) No 2003/2003 of the European Parliament and of the Council of 13 October 2003 relating to fertilisers. (a) In Annex I, A.2, No 1, the following is added in column 6, first paragraph, to the text in brackets after Greece: Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia, Slovakia; (b) in Annex I, B.1, B.2 and B.4, the following is added in column 5, point 3, second paragraph, first indent, to the text in brackets after Greece: Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia, Slovakia. B. HORIZONTAL AND PROCEDURAL MEASURES 1. Decision No 1719/1999/EC of the European Parliament and of the Council of 12 July 1999 on a series of guidelines, including the identification of projects of common interest, for trans-European networks for the electronic interchange of data between administrations (IDA). In Article 10, points 1 and 3, the following is deleted: , Cyprus, Malta. 2. Decision No 1720/1999/EC of the European Parliament and of the Council of 12 July 1999 adopting a series of actions and measures in order to ensure interoperability of and access to trans-European networks for the electronic interchange of data between administrations (IDA). In Article 14, points 1 and 3, the following is deleted: , Cyprus, Malta. II. COMPANY LAW Council Regulation (EC) No 2157/2001 of 8 October 2001 on the Statute for a European company (SE). (a) In Annex I, the following is inserted between the entries for Belgium and Denmark: CZECH REPUBLIC: akciovÃ ¡ spoleÃ nost and, between the entries for Germany and Greece: ESTONIA: aktsiaselts and, between the entries for Italy and Luxembourg: CYPRUS: Ã Ã ·Ã ¼Ã Ã Ã ¹Ã ± Ã Ã Ã ±Ã ¹Ã Ã µÃ ¯Ã ± ÃÃ µÃ Ã ¹Ã ¿Ã Ã ¹Ã Ã ¼Ã ­Ã ½Ã ·Ã  Ã µÃ Ã ¸Ã Ã ½Ã ·Ã  Ã ¼Ã µ Ã ¼Ã µÃ Ã ¿Ã Ã ­Ã , Ã Ã ·Ã ¼Ã Ã Ã ¹Ã ± Ã Ã Ã ±Ã ¹Ã Ã µÃ ¯Ã ± ÃÃ µÃ Ã ¹Ã ¿Ã Ã ¹Ã Ã ¼Ã ­Ã ½Ã ·Ã  Ã µÃ Ã ¸Ã Ã ½Ã ·Ã  Ã ¼Ã µ Ã µÃ ³Ã ³Ã Ã ·Ã Ã · LATVIA: akciju sabiedrÃ «ba LITHUANIA: akcinÃ s bendrovÃ s and, between the entries for Luxembourg and the Netherlands: HUNGARY: rÃ ©szvÃ ©nytÃ ¡rsasÃ ¡g MALTA: kumpaniji pubbliÃ i / public limited liability companies and, between the entries for Austria and Portugal: POLAND: spÃ ³Ã ka akcyjna and, between the entries for Portugal and Finland: SLOVENIA: delniÃ ¡ka druÃ ¾ba SLOVAKIA: akciovÃ ¡ spoloÃ nos; (b) in Annex II, the following is inserted between the entries for Belgium and Denmark: CZECH REPUBLIC: akciovÃ ¡ spoleÃ nost, spoleÃ nost s ruÃ enÃ ­m omezenÃ ½m and, between the entries for Germany and Greece: ESTONIA: aktsiaselts ja osaÃ ¼hing and, between the entries for Italy and Luxembourg: CYPRUS: Ã Ã ·Ã ¼Ã Ã Ã ¹Ã ± Ã µÃ Ã ±Ã ¹Ã Ã µÃ ¯Ã ± ÃÃ µÃ Ã ¹Ã ¿Ã Ã ¹Ã Ã ¼Ã ­Ã ½Ã ·Ã  Ã µÃ Ã ¸Ã Ã ½Ã ·Ã  Ã ¼Ã µ Ã ¼Ã µÃ Ã ¿Ã Ã ­Ã , Ã ´Ã ·Ã ¼Ã Ã Ã ¹Ã ± Ã Ã Ã ±Ã ¹Ã Ã µÃ ¯Ã ± ÃÃ µÃ Ã ¹Ã ¿Ã Ã ¹Ã Ã ¼Ã ­Ã ½Ã ·Ã  Ã µÃ Ã ¸Ã Ã ½Ã ·Ã  Ã ¼Ã µ Ã µÃ ³Ã ³Ã Ã ·Ã Ã ·, Ã ¹Ã ´Ã ¹Ã Ã Ã ¹Ã ºÃ ® Ã µÃ Ã ±Ã ¹Ã Ã µÃ ¯Ã ± LATVIA: akciju sabiedrÃ «ba, un sabiedrÃ «ba ar ierobeÃ ¾otu atbildÃ «bu LITHUANIA: akcinÃ s bendrovÃ s, uÃ ¾darosios akcinÃ s bendrovÃ s and, between the entries for Luxembourg and the Netherlands: HUNGARY: rÃ ©szvÃ ©nytÃ ¡rsasÃ ¡g, korlÃ ¡tolt felelÃ ssÃ ©gÃ ± tÃ ¡rsasÃ ¡g MALTA: kumpaniji pubbliÃ i / public limited liability companies kumpaniji privati/private limited liability companies and, between the entries for Austria and Portugal: POLAND: spÃ ³Ã ka akcyjna, spÃ ³Ã ka z ograniczonÃ odpowiedzialnoÃ ciÃ and, between the entries for Portugal and Finland: SLOVENIA: delniÃ ¡ka druÃ ¾ba, druÃ ¾ba z omejeno odgovornostjo SLOVAKIA: akciovÃ ¡ spoloÃ nos', spoloÃ nosÃ ¥ s ruÃ enÃ ­m obmedzenÃ ½m. III. AGRICULTURE PHYTOSANITARY LEGISLATION Council Decision 2003/17/EC of 16 December 2002 on the equivalence of field inspections carried out in third countries on seed-producing crops and on the equivalence of seed produced in third countries. In Annex I, the entries for the Czech Republic, Estonia, Hungary, Latvia, Lithuania, Poland, Slovenia and Slovakia are deleted. IV. TAXATION 1. Decision No 2235/2002/EC of the European Parliament and of the Council of 3 December 2002 adopting a Community programme to improve the operation of taxation systems in the internal market (Fiscalis programme 2003-2007). Article 4(b) is replaced by the following: (b) Turkey, on the basis of bilateral agreements on this matter concluded with this country.. 2. Council Regulation (EC) No 1798/2003 of 7 October 2003 on administrative cooperation in the field of value added tax and repealing Regulation (EEC) No 218/92. In Article 2(1), the following is inserted between the entries for Belgium and Denmark:  in the Czech Republic: Ministerstvo financÃ ­, and, between the entries for Germany and Greece:  in Estonia: Maksuamet, and between the entries for Italy and Luxembourg:  in Cyprus: Ã ¥ÃÃ ¿Ã Ã Ã ³Ã Ã  Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ Ã ® Ã µÃ ¾Ã ¿Ã Ã Ã ¹Ã ¿Ã ´Ã ¿Ã Ã ·Ã ¼Ã ­Ã ½Ã ¿Ã  Ã ±Ã ½Ã Ã ¹ÃÃ Ã Ã Ã ÃÃ ¿Ã  Ã Ã ¿Ã ,  in Latvia: Valsts ieÃ Ã mumu dienests,  in Lithuania: ValstybinÃ  mokesÃ iÃ ³ inspekcija prie FinansÃ ³ ministerijos, and between the entries for Luxembourg and the Netherlands:  in Hungary: AdÃ ³- Ã ©s PÃ ©nzÃ ¼gyi EllenÃ rzÃ ©si Hivatal KÃ ¶zponti KapcsolattartÃ ³ IrodÃ ¡ja,  in Malta: Dipartiment tat-Taxxa fuq il-Valur MiÃ ¼jud fil-Ministeru tal-Finanzi u Affarijiet EkonomiÃ i, and between the entries for Austria and Portugal:  in Poland: Minister FinansÃ ³w, and between the entries for Portugal and Finland:  in Slovenia: Ministrstvo za finance,  in Slovakia: Ministerstvo financiÃ ­. V. EDUCATION AND TRAINING 1. Council Decision 1999/382/EC of 26 April 1999 establishing the second phase of the Community vocational training action programme Leonardo da Vinci. (a) The title to Article 10 is replaced by the following: Participation of the EFTA/EEA countries, the associated central and eastern European countries (CEEC) and Turkey; (b) the third indent to Article 10 is deleted; (c) the last indent to Article 10 is replaced by the following: Turkey, funded by additional appropriations, in accordance with the provisions of the Treaty. 2. Decision No 253/2000/EC of the European Parliament and of the Council of 24 January 2000 establishing the second phase of the Community action programme in the field of education Socrates. (a) The title to Article 12 is replaced by the following: Participation of the EFTA/EEA countries, the associated central and eastern European countries (CEEC) and Turkey; (b) the third indent to Article 12 is deleted; (c) the last indent to Article 12 is replaced by the following: Turkey, funded by additional appropriations, in accordance with the provisions of the Treaty. 3. Decision No 1031/2000/EC of the European Parliament and of the Council of 13 April 2000 establishing the Youth Community action programme. (a) The title to Article 11 is replaced by the following: Participation of the EFTA/EEA countries, the associated central and eastern European countries (CEEC) and Turkey; (b) the third indent to Article 11 is deleted; (c) the last indent to Article 11 is replaced by the following: Turkey, funded by additional appropriations, in accordance with the provisions of the Treaty. 4. Decision No 291/2003/EC of the European Parliament and of the Council of 6 February 2003 establishing the European Year of Education through Sport 2004. (a) in Article 9, point (c) is deleted; (b) Article 9(d) is replaced by the following: (c) Turkey, whose participation shall be funded by additional appropriations in accordance with the provisions of the Treaty. VI. CULTURE AND AUDIOVISUAL POLICY 1. Decision No 508/2000/EC of the European Parliament and of the Council of 14 February 2000 establishing the Culture 2000 programme. In Article 7, the first paragraph is replaced by the following: The Culture 2000 programme shall be open to participation by the countries of the European Economic Area and also to participation by the associated countries of central and eastern Europe in accordance with the conditions laid down in the Association Agreements or in the additional Protocols to the Association Agreements relating to participation in Community programmes concluded or to be concluded with those countries.. 2. Council Decision 2000/821/EC of 20 December 2000 on the implementation of a programme to encourage the development, distribution and promotion of European audiovisual works (MEDIA Plus  Development, Distribution and Promotion) (2001-2005). Article 11(2) is replaced by the following: 2. The Programme shall be open to the participation of Turkey and those EFTA countries which are members of the EEA Agreement, on the basis of supplementary appropriations, in accordance with the procedures to be agreed with those countries.. 3. Decision No 163/2001/EC of the European Parliament and of the Council of 19 January 2001 on the implementation of a training programme for professionals in the European audiovisual programme industry (MEDIA-Training) (2001-2005). Article 8(2) is replaced by the following: 2. The Programme shall be open to the participation of Turkey and those EFTA countries which are members of the EEA Agreement, on the basis of supplementary appropriations, in accordance with the procedures to be agreed with those countries.. VII. EXTERNAL RELATIONS 1. Council Regulation (EC) No 1334/2000 of 22 June 2000 setting up a Community regime for the control of exports of dual-use items and technology. In Annex II, Part 3, the list of countries is replaced by the following: Australia Canada Japan New Zealand Norway Switzerland United States of America. 2. Council Regulation (EC) No 152/2002 of 21 January 2002 concerning the export of certain ECSC and EC steel products from the Former Yugoslav Republic of Macedonia to the European Community (double-checking system) and repealing Regulation (EC) No 190/98. The following Article is added after Article 4: Article 4a As regards release for free circulation in the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia as of 1 May 2004 of the steel products covered by this Regulation and shipped before 1 May 2004, an import document shall not be required provided that the goods were shipped before 1 May 2004 and that the bill of lading or another transport document deemed to be equivalent by Community authorities proving the shipment date, has been presented.. 3. Council Regulation (EC) No 1499/2002 of 20 June 2002 concerning the export of certain steel products from Romania to the Community for the period from 1 July to 31 December 2002 (double-checking system). (a) The following Article is added after Article 4: Article 4a As regards release for free circulation in the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia as of 1 May 2004 of the steel products covered by this Regulation and shipped before 1 May 2004, an import document shall not be required provided that the goods were shipped before 1 May 2004 and that the bill of lading or another transport document deemed to be equivalent by Community authorities proving the shipment date, has been presented.; (b) in Annex IV, the title is replaced by the following: (c) in Annex IV, the following is inserted between the entries for Belgium and Denmark: Ã ESKÃ  REPUBLIKA Ministerstvo prÃ ¯myslu a obchodu LicenÃ nÃ ­ sprÃ ¡va Na FrantiÃ ¡ku 32 110 15 Praha 1 Ã eskÃ ¡ republika Fax + 420-22422 2133 and, between the entries for Germany and Greece: EESTI Majandus- ja Kommunikatsiooniministeerium Harju 11 15072 Tallinn Eesti Fax +372 6 313 660 and, between the entries for Italy and Luxembourg: KÃ ¥Ã Ã ¡Ã Ã £ Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¼ÃÃ ¿Ã Ã ¯Ã ¿Ã , Ã Ã ¹Ã ¿Ã ¼Ã ·Ã Ã ±Ã ½Ã ¯Ã ±Ã  Ã ºÃ ±Ã ¹ Ã ¤Ã ¿Ã Ã Ã ¹Ã Ã ¼Ã ¿Ã  Ã ¥ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Ã Ã ¼ÃÃ ¿Ã Ã ¯Ã ¿Ã Ã Ã ¿Ã ½Ã ¬Ã ´Ã ± Ã Ã ºÃ ´Ã ¿Ã Ã ·Ã  Ã Ã ´Ã µÃ ¹Ã Ã ½ Ã Ã ¹Ã Ã ±Ã ³Ã Ã ³Ã ®Ã /Ã Ã ¾Ã ±Ã ³Ã Ã ³Ã ®Ã  Ã Ã ´Ã Ã  Ã Ã ½Ã ´Ã Ã ­Ã ± Ã Ã Ã ±Ã ¿Ã Ã ¶Ã ¿Ã Ã Ã . 6 CY-1421 Ã Ã µÃ Ã ºÃ Ã Ã ¯Ã ± Fax +357 22 375 120 LATVIJA Latvijas Republikas Ekonomikas ministrija BrÃ «vÃ «bas iela 55 LV  1519 RÃ «ga Fax +371 7280882 LIETUVA Lietuvos Respublikos Ã «kio ministerija Prekybos departamentas Gedimino pr. 38/2 LT-01104 Vilnius Fax +370 5 262 3974 and, between the entries for Luxembourg and the Netherlands: MAGYARORSZÃ G GazdasÃ ¡gi Ã ©s KÃ ¶zlekedÃ ©si MinisztÃ ©rium EngedÃ ©lyezÃ ©si Ã ©s KÃ ¶zigazgatÃ ¡si Hivatala (GKM EKH) Margit krt. 85. HU-1024 Budapest II Fax +36-1-336-7302 MALTA DiviÃ ¼joni gÃ §all-KummerÃ  Servizzi KummerÃ jali Lascaris Valletta CMR 02 Malta Fax +356 25690299 and, between the entries for Austria and Portugal: POLSKA Ministerstwo Gospodarki, Pracy i Polityki SpoÃ ecznej Pl. Trzech KrzyÃ ¼y 3/5 00-507 Warszawa Polska Fax +48 (22) 693-40-21, 693-40-22 and, between the entries for Portugal and Finland: SLOVENIJA Ministrstvo za gospodarstvo PodroÃ je ekonomskih odnosov s tujino Kotnikova 5 1000 Ljubljana Slovenija Fax +386 (0)1 478 3611 SLOVENSKO Ministerstvo hospodÃ ¡rstva Slovenskej republiky, odbor licenciÃ ­ MierovÃ ¡ 19 827 15 Bratislava 212 Slovensko Fax +421-2 4342 3919. 4. Council Decision 2003/893/EC of 15 December 2003 on trade in certain steel products between the European Community and Ukraine. The following Article is added after Article 2: Article 2a As regards release for free circulation in the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia as of 1 May 2004 of the steel products covered by this Decision, an import authorisation shall be required, even if the steel products were shipped before that date. If the steel products were shipped to one of these Member States before 1 May 2004, the import authorisation shall be granted automatically, without quantitative limitation, on presentation of the bill of lading or another transport document deemed to be equivalent by the Community licensing offices proving the shipment date and after approval from the Commission's office responsible for the management of licences (SIGL). If the steel products are shipped to one of these Member States on 1 May 2004 or after that date, they shall be subject to the specific rules governing quantitative limits as defined in this Decision.. 5. Council Regulation (EC) No 1500/2003 of 18 February 2003 on administering the double-checking system without quantitative limits in respect of the export of certain steel products from the Russian Federation to the European Community. (a) The following Article is added after Article 4: Article 4a As regards release for free circulation in the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia as of 1 May 2004 of the steel products covered by this Regulation and shipped before 1 May 2004, an import document shall not be required provided that the goods were shipped before 1 May 2004 and that the bill of lading or another transport document deemed to be equivalent by Community authorities proving the shipment date, has been presented.; (b) in Appendix IV, the title is replaced by the following: (c) in Appendix IV, the subtitle is replaced by the following: (d) in Appendix IV, the following is inserted between the entries for Belgium and Denmark: Ã ESKÃ  REPUBLIKA Ministerstvo prÃ ¯myslu a obchodu LicenÃ nÃ ­ sprÃ ¡va Na FrantiÃ ¡ku 32 110 15 Praha 1 Ã eskÃ ¡ republika Fax + 420 22422 1561 and, between the entries for Germany and Greece: EESTI Majandus- ja Kommunikatsiooniministeerium Harju 11 15072 Tallinn Eesti Fax +372 6 313 660 and, between the entries for Italy and Luxembourg: KÃ ¥Ã Ã ¡Ã Ã £ Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¼ÃÃ ¿Ã Ã ¯Ã ¿Ã , Ã Ã ¹Ã ¿Ã ¼Ã ·Ã Ã ±Ã ½Ã ¯Ã ±Ã  Ã ºÃ ±Ã ¹ Ã ¤Ã ¿Ã Ã Ã ¹Ã Ã ¼Ã ¿Ã  Ã ¥ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Ã Ã ¼ÃÃ ¿Ã Ã ¯Ã ¿Ã Ã Ã ¿Ã ½Ã ¬Ã ´Ã ± Ã Ã ºÃ ´Ã ¿Ã Ã ·Ã  Ã Ã ´Ã µÃ ¹Ã Ã ½ Ã Ã ¹Ã Ã ±Ã ³Ã Ã ³Ã ®Ã /Ã Ã ¾Ã ±Ã ³Ã Ã ³Ã ®Ã  Ã Ã ´Ã Ã  Ã Ã ½Ã ´Ã Ã ­Ã ± Ã Ã Ã ±Ã ¿Ã Ã ¶Ã ¿Ã Ã Ã . 6 CY-1421 Ã Ã µÃ Ã ºÃ Ã Ã ¯Ã ± Fax +357 22 375 120 LATVIJA Latvijas Republikas Ekonomikas ministrija BrÃ «vÃ «bas iela 55 RÃ «ga LV  1519 Fax +371 7280882 LIETUVA Lietuvos Respublikos Ã «kio ministerija Prekybos departamentas Gedimino pr. 38/2 LT-01104 Vilnius Fax +3705 262 3974 and, between the entries for Luxembourg and the Netherlands: MAGYARORSZÃ G GazdasÃ ¡gi Ã ©s KÃ ¶zlekedÃ ©si MinisztÃ ©rium EngedÃ ©lyezÃ ©si Ã ©s KÃ ¶zigazgatÃ ¡si Hivatala (GKM EKH) Margit krt. 85. HU-1024 Budapest II Fax +36-1-336-7302 MALTA DiviÃ ¼joni gÃ §all-KummerÃ  Servizzi KummerÃ jali Lascaris Valletta CMR 02 Malta Fax +356 25690299 and, between the entries for Austria and Portugal: POLSKA Ministerstwo Gospodarki, Pracy i Polityki SpoÃ ecznej Pl. Trzech KrzyÃ ¼y 3/5 00-507 Warszawa Polska Fax +48 (22) 693-40-21, 693-40-22 and, between the entries for Portugal and Finland: SLOVENIJA Ministrstvo za gospodarstvo PodroÃ je ekonomskih odnosov s tujino Kotnikova 5 1000 Ljubljana Slovenija Fax +386 (0)1 478 3611 SLOVENSKO Ministerstvo hospodÃ ¡rstva Slovenskej republiky, odbor licenciÃ ­ MierovÃ ¡ 19 827 15 Bratislava 212 Slovensko Fax +421-2 4342 3919.